Order
PER CURIAM.
C.B. (Mother) appeals from the judgments of the Circuit Court of Adair County, Juvenile Division, terminating her parental rights to her two minor children: J.B., born September 2, 1998; and C.W., born October 20, 2000.
Mother raises four points on appeal. In Point I, she claims that the juvenile court erred in terminating her parental rights to J.B. and C.W., pursuant to § 211.447.4(3), for failure to rectify, because termination on that ground was not supported by clear, cogent and convincing evidence. In Point II, she claims that the juvenile court erred in terminating her parental rights because: (A) its judgments of termination violated § 211.447.4 by purporting to terminate on the statutory factors for terminating for abuse or neglect, § 211.447.4(2), and for failure to rectify, § 211.447.4(3), rather than terminating on the actual statutory grounds of abuse or neglect, or failure to rectify; (B) its findings as to the statutory factors for terminating for abandonment, § 211.447.4(1), are “inconsistent” with termination on that ground; (C) the court terminated based on abandonment, § 211.447.4(1), when that statutory ground was neither pled nor proven; and (D) the evidence was insufficient to support termination based on neglect, § 211.447.4(2). In Point III, she claims that the juvenile court erred in finding that the termination *425of her parental rights was in the best interests of the children, as required by § 211.447.5, because the finding was against the weight of the evidence. In Point IV, she claims that the juvenile court erred in awarding her attorney’s fees for her court-appointed attorney, but not awarding her attorney’s fees for her private counsel.
Affirmed. Rule 84.16(b).